 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    EDWARD N. THOMAS,                                Case No. 1:20-cv-01131-NONE-HBK
12                       Plaintiff,                    ORDER DENYING PLAINTIFF’S MOTION
                                                       FOR RECUSAL
13           v.
                                                       (Doc. No. 13)
14    CHRISTIAN PFEIFFER, et al.,
15                       Defendants.
16

17          Plaintiff Edward N. Thomas is a state prisoner proceeding pro se in this civil rights case

18   pursuant to 28 U.S.C. § 1983. On January 22, 2021, Plaintiff moved to recuse Magistrate Judge

19   Jeremy D. Peterson. (Doc. No. 13). Judge Peterson had previously been assigned to this case

20   before it was reassigned to the undersigned on November 17, 2020. (Doc. No. 9).

21          Federal law provides that “[a]ny justice, judge, or magistrate judge of the United States

22   shall disqualify himself in any proceeding in which his impartiality might reasonably be

23   questioned.” 28 U.S.C. § 455(a). When a judge “has a personal bias or prejudice concerning a

24   party,” “personal knowledge of disputed evidentiary facts concerning the proceeding,” where “in

25   private practice he served as lawyer in the matter in controversy,” or “has been a material witness

26   concerning it,” recusal is warranted. A judge’s decision to recuse hinges on “whether a

27   reasonable person with knowledge of all the facts would conclude that the judge's impartiality

28   might reasonably be questioned.” Blye v. Kozinski, 466 F. App'x 650, 651 (9th Cir. 2012). When
 1   a case is reassigned from a judge for whom recusal is sought, that motion should be denied as

 2   moot. Thomas v. Pfeiffer, No. 1:19-CV-1501 AWI HBK, 2020 WL 7042806, at *1 (E.D. Cal.

 3   Dec. 1, 2020).

 4            Plaintiff asserts that Judge Peterson should recuse because he allegedly minimized and

 5   mocked plaintiff and made factual misstatements while screening plaintiff’s complaint in the

 6   unrelated matter 1:19-cv-01501-AWI-HBK. (Doc. No. 13 at 1-3). In reviewing Judge Peterson’s

 7   screening order in that case, which recommended that plaintiff be denied in forma pauperis

 8   status, the court finds no evidence of impropriety. (1:19-cv-01501-AWI-HBK, Doc. No. 4). The

 9   district judge fully adopted those findings and recommendations. (1:19-cv-01501-AWI-HBK,

10   Doc. No. 9). That Judge Peterson previously ruled against plaintiff in an unrelated case is not

11   grounds for recusal because “prior adverse rulings do not constitute sufficient cause to recuse.”

12   Aston v. United States, 162 F.3d 1167 (9th Cir. 1998) (citing United States v. Studley, 783 F.2d

13   934, 939 (9th Cir.1986)). Plaintiff’s disagreement with the court’s rulings is therefore an

14   insufficient foundation for seeking recusal.

15            Plaintiff has provided the court no legitimate reason to question Judge Peterson’s

16   impartiality and thus no basis to order his recusal. The recusal motion should further be denied

17   because Judge Peterson is no longer assigned to this case. Sugarman v. United States, No. CR-F-

18   95-5018 REC, 2006 WL 1761452, at *1 n. 1 (E.D. Cal. June 27, 2006).

19            Accordingly, it is ORDERED:

20            Plaintiff’s Motion for Recusal (Doc. No. 13) is DENIED.
21
     IT IS SO ORDERED.
22

23
     Dated:      May 24, 2021
24                                                      HELENA M. BARCH-KUCHTA
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                        2
